Order entered February 4 2013
                          ,




                                          In The
                                Qtourt of ppeaL
                        fIfth Itritt of txa9 at aUa
                                   No. 05-13-00112-CV

            IN RE MARTIN GONZALEZ AND MARIO ARROYO, Relators

                    On Appeal from the 301st Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 10-16734

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus We ORDER ielators to bear the cost of this original proceeding




                                                        JIM MOSELEY
                                                        JUSTICE